                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          EDCV 19-01476-SVW (AS)                                        Date    October 10, 2019
 Title             Thomas Vincent Rodriguez v. Unnamed




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                        Alma Felix                                                 N/A
                       Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Petitioner                    Attorneys Present for Respondent:
                             N/A                                                   N/A
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE WHY THIS ACTION
                              SHOULD NOT BE DISMISSED

      On August 8, 2019, Thomas Vincent Rodriguez (“Petitioner”) filed a “Petition for
Writ of Habeas Corpus.” (Docket Entry No. 1).

       On August 13, 2019, the Court issued an Order directing Petitioner to file, by no later
than later than September 3, 2019, a First Amended Petition for Writ of Habeas Corpus
(pursuant to either 28 U.S.C. § 2254 or 28 U.S.C. § 2241) on the proper Central District of
California form setting forth “clearly each claim which Petitioner intends to raise in this
proceeding and the factual bases for each claim.” (Docket Entry No. 3).

       The Court’s August 13, 2019 Order stated the following: “ Petitioner is advised that
his failure to comply with the above requirements may result in a recommendation that this
action be dismissed for failure to comply with the Court’s Order and/or for failure to
prosecute pursuant to Fed.R.Civ.P. 41(b).” Id. at 2 (citing to Pagtalunan v. Golaza, 291 F.3d
639 (9th Cir. 2002)).

      As of today, however, Petitioner has failed to respond to the Court’s August 13, 2019
Order.

       Therefore, Petitioner is ORDERED TO SHOW CAUSE, within thirty (30) days of
the date of this Order (by no later than November 12, 2019), why this action should not be


CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       EDCV 19-01476-SVW (AS)                                 Date   October 10, 2019
 Title          Thomas Vincent Rodriguez v. Unnamed

dismissed for his failure to comply with Court orders and/or for his failure to prosecute
pursuant to Fed.R.Civ.P. 41(b). Petitioner may discharge this Order by filing a First
Amended Petition that complies with the Court’s August 13, 2019 Order or a statement
setting forth why he is unable to do so. A copy of the Court’s August 13, 2019 Order is
attached.

       Petitioner may also request a voluntary dismissal of this action pursuant to Federal
Rule of Civil Procedure 41(a). A Notice of Dismissal form is attached for Petitioner’s
convenience. However, Petitioner is advised that any dismissed claims may be later subject
to the statute of limitations under 28 U.S.C. § 2244(d)(1), as amended by AEDPA, which
provides that “[a] 1-year period of limitation shall apply to an application for a writ of habeas
corpus by a person in custody pursuant to the judgment of a State Court.”

      Petitioner is expressly warned that the failure to file a timely file a response to
this Order will result in a recommendation that this action be dismissed with prejudice
for his failure to comply with Court orders and/or for his failure to prosecute. See
Fed.R. Civ. P. 41(b).


                                                                              0        :      0
                                                    Initials of Preparer            AF




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                            Page 2 of 2
